                  IN THE UNITED STATES DISTRICT COURT
                  FOR THE SOUTHERN DISTRICT OF ALABAMA
                            SOUTHERN DIVISION

ANTHONY REDMOND,                 :
                                 :
     Plaintiff,                  :
                                 :
vs.                              :CIVIL ACTION NO. 19-00317-WS-B
                                 :
SACRED HEART HEALTH SYSTEM, INC.,:
d/b/a/ Bay Medical Center, et al.:
                                 :
     Defendants.                 :


                                    ORDER

      After due and proper consideration of all portions of this

file deemed relevant to the issues raised, and there having been

no   objections    filed,   the    Report   and   Recommendation   of   the

Magistrate Judge made under 28 U.S.C. § 636(b)(1)(B) is ADOPTED as

the opinion of this Court.        It is ORDERED that Plaintiff’s action

is DISMISSED without prejudice for failure to prosecute this action

and to comply with the Court’s Orders.

     DONE this 22nd day of October, 2019.


                                     s/William H. Steele
                                    UNITED STATES DISTRICT JUDGE
